Citation Nr: 0823360	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  08-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether a 10 percent deduction due to preexisting 
impairment from the disability rating assigned for service-
connected residuals of left knee strain, status post 
cartilage removal, under the provisions of 38 C.F.R. § 4.22 
was proper.

2. Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of left knee strain, status 
post cartilage removal.


REPRESENTATION

Veteran represented by:	Mark A. King, Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file. 

The veteran's claim was adjudicated by the RO as a claim for 
increased rating for service-connected left knee strain, 
status post cartilage removal, but both the assignable rating 
of 10 percent and the propriety of the deduction of 10 
percent due to preexisting impairment were raised by the 
veteran and adjudicated by the RO.  Therefore, the Board has 
recharacterized the issue of entitlement to a rating in 
excess of 10 percent for service-connected residuals of left 
knee strain, status post cartilage removal, as two issues, as 
reflected on the title page.  As indicated, both issues were 
addressed by the RO; thus, there is no prejudice to the 
veteran in this action.  

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected residuals of left knee 
strain, status post cartilage removal, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.




FINDING OF FACT

The veteran did not have impairment to a compensable degree 
due to left knee strain prior to service.


CONCLUSION OF LAW

Preexisting impairment to a compensable degree due to 
service-connected left knee strain is not ascertainable in 
terms of the rating schedule, and no corresponding deduction 
in the rating evaluation for service-connected residuals of 
left knee strain, status post cartilage removal, is proper.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.322, 4.22 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein, that a deduction based on 
preexisting impairment is not proper, is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007)) and the implementing 
regulations.

Pursuant to 38 C.F.R. §§ 3.322(a) and 4.22, where service 
connection is based on aggravation of a preexisting 
disability by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
the active service or it is determined upon the evidence of 
record to have existed at that time.  It is necessary, 
therefore, to deduct from the present degree of disability 
the degree of the disability, if ascertainable, existing at 
the time of entrance into active service, in terms of the 
rating schedule.  If the degree of disability at the time of 
entrance into the service is not ascertainable in terms of 
the schedule, no deduction will be made.

In the present case, in a February 2004 rating decision, the 
RO granted service connection for residuals of left knee 
strain, status post cartilage removal, based on in-service 
aggravation of a preexisting disability.  In assigning a 
rating evaluation, the RO determined that the current medical 
evidence of record supported a 10 percent disability rating 
evaluation.  However, the RO also found that the medical 
evidence of record indicated that that the veteran had 
preexisting impairment to the left knee strain equal to 10 
percent disability rating prior to service.  Thus, in 
accordance with 38 C.F.R. §§ 3.322(a) and 4.22, deducted 10 
percent from the current 10 percent rating, and assigned an 
initial noncompensable disability rating.  

In April 2006, the veteran filed his current claim seeking an 
increased rating evaluation for his service-connected left 
knee disability.  He also challenged the propriety of the 
deduction of 10 percent based on preexisting disability. 

The veteran contends that he was not 10 percent disabled 
prior to service, and that there is no enlistment evaluation 
on which VA can base its determination that 10 percent should 
be deducted from his rating evaluation for his service-
connected left knee disability.  Therefore, he argues that he 
is entitled to the full disability rating for which he meets 
the criteria. 

Initially, the Board observes that there is no pre-service 
medical evidence of record.  On his enlistment examination, 
dated in March 1966, the veteran reported a pre-service 
diagnosis of locking and swollen knees, and mild painful knee 
joints were noted by the examiner.  The clinical evaluation 
resulted normal findings regarding the veteran's lower 
extremities.  In February 1968, the veteran injured his left 
knee when pushing the clutch on a tractor, and in June 1968 
knee pain with locking, but without effusion or limitation of 
motion, was reported.  His August 1970 service separation 
examination indicates that he had a history of swollen and 
painful knees, but it does not relate that history 
specifically to either a pre-service disorder or in-service 
events.  There is no service medical evidence that reveals 
the nature or severity of the veteran's pre-service locking 
and swelling of the knees.  Finally, there is also no post-
service medical evidence that addresses the nature and 
etiology of his pre-service left knee disability, or the 
percentage of the veteran's current left knee disability that 
is attributable to preexisting impairment.  

Taking all the evidence into consideration, the Board 
determines that the degree of left knee disability that 
preexisted the veteran's service is not ascertainable in 
terms of the rating schedule.  Specifically, there is no pre-
service medical evidence of record showing that the veteran 
had a diagnosed left knee disability prior to service.  The 
only in-service medical evidence that describes the nature of 
a preexisting left knee disability is his enlistment 
examination, which only reports on his pre-service symptoms 
as he described.  The only symptomology of the left knee 
noted as present at the examination was pain.  Pain alone is 
not a disability and without a diagnosed or identifiable 
underlying malady or condition, cannot be service-connected.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Further, although the veteran indicated at his enlistment 
examination that he had a diagnosis of locking and swelling 
of the knees, these symptoms alone do not constitute a 
diagnosis for VA purposes and do not warrant a compensable 
rating under the rating schedule.  Only in combination with 
other symptoms, such as limitation of motion, subluxation, or 
instability or removal of cartilage would the veteran's pre-
service symptoms, as he described them, warrant a compensable 
rating under the rating schedule.  Moreover, even if 
compensable, there is no competent medical evidence of the 
severity of the locking and swelling on which a determination 
of the appropriate rating evaluation could be based.  

The only evidence as to the type and degree of any 
preexisting impairment due to a left knee disability is the 
veteran's own statements.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on questions of 
diagnosis, causation, and severity.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, there is no competent 
and probative evidence by which the degree of preexisting 
impairment the veteran experienced due to his left knee 
disability can be ascertained.  Accordingly, the Board 
concludes that the 10 percent deduction from the assignable 
rating evaluation for his left knee disability based on 
preexisting impairment is unwarranted. 

ORDER

Preexisting impairment to a compensable degree not having 
been found, the 10 percent deduction in rating evaluation 
pursuant to 38 C.F.R. § 4.22 is deemed improper.  


REMAND

The veteran contends that, with or without the deduction for 
preexisting impairment, the symptomology of his left knee 
disability is more severe than contemplated by the currently 
assigned evaluation.  The Board determines that a remand is 
required to afford the veteran another VA examination to 
determine the nature and severity of his service-connected 
residuals of left knee strain, status post cartilage removal. 

The veteran's most recent VA examination was performed in 
June 2006.  At his March 2008 hearing, he indicated that his 
left knee disability had gotten worse since that examination.  
Thus, the Board determines that a remand is required to 
obtain current findings as to the severity of his left knee 
symptomology.  38 C.F.R. § 3.159 (2007); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

Additionally, the Board notes that there are no VA treatment 
records associated with the claims file, but the record 
indicates that the veteran has expressed a desire to receive 
VA treatment for his knee and received guidance as to how to 
become a patient at a VA facility.  Thus, the Board 
determines that the veteran should be requested to identify 
any VA treatment he may have received for his left knee 
disability.  Additionally, he should be asked to identify any 
additional private treatment records that may exist and to 
authorize release of those records to VA.

Finally, the Board observes that the Court of Appeals for 
Veterans Claims recently issued a decision which interprets 
the notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007)), as they pertain to increased 
rating claims.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that, for an increased compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43-44. 

Although the veteran has been advised that he must show that 
his left knee had increased in severity and of how disability 
ratings are determined, he has not been fully advised of all 
the types of medical and lay evidence he may submit.  
Further, he has not received proper notice of the diagnostic 
codes applicable to his left knee disability.  Thus, this 
remand to provide for additional development will also allow 
VA the chance to provide him with corrective VCAA notice. 
Accordingly, the case is REMANDED for the following action: 

1.	Send the veteran a VCAA letter that 
includes the required notice for an 
increased rating claim under Vazquez-
Flores, to include advising him of the 
types of medical and lay evidence he 
must submit and the diagnostic codes 
applicable to his service-connected 
left knee disability.  

The letter should also request that he 
notify VA of any VA treatment or 
private treatment records that are 
relevant to his claim and provide him 
with a copy of VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, so VA may obtain the 
records of private providers.  An 
appropriate amount of time should be 
allowed for a response.

2.	Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected residuals of left knee 
strain, status post cartilage removal.  
The claims file, to include a copy of 
this REMAND, should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All appropriate and 
necessary tests should be performed, to 
include range of motion measurements 
and tests of instability and others as 
deemed necessary, and the results 
documented.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the December 2007 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


